Citation Nr: 0306196	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of 
right shoulder injury with degenerative arthritis 
(major), currently evaluated as 40 percent disabling.

2.	Entitlement to a compensable evaluation for thoracic 
outlet syndrome, right, status post resection of the 
right first rib. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active duty from October 1986 until May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran, through his representative's statement on VA 
Form 646, has raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  A handwritten 
notation on this form states that treatment records show that 
the veteran is still working.  This issue has been neither 
procedurally prepared nor certified for appellate review, and 
is referred to the RO to seek clarification from the veteran 
regarding whether he is claiming entitlement to a TDIU and 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board's review finds that the veteran perfected his 
appeal in May 1996.  Since then additional treatment records 
have been submitted, VA examinations have been performed and 
other claims have been filed and adjudicated.  The last 
rating action was in June 1999.  

The RO secured a statement from the veteran's representative 
in January 2003 prior to notifying him in January 2003 that 
his appeal had been certified to the Board and his records 
were being transferred.

The Board notes that during the period since the passage of 
the VCAA in November 2000 and the transfer of his records to 
the Board in January 2003, the RO has not provided the 
veteran notice of the VCAA or notified him as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  



In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
right shoulder injury with degenerative 
arthritis and/or thoracic outlet 
syndrome, right, status post resection of 
right first rib since December 1998.  
After securing the necessary release, the 
RO should obtain these records.  

3.  After securing the necessary release, 
the RO should secure a January 1999 
office report with an evaluation of the 
veteran prepared by Phillip J. Church, 
M.D., Cardiothoracic and Vascular 
Surgeons, 1010 West 40th, Austin, Texas 
78756.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
surgeon to evaluate the nature and extent 
of disability of his (1) residuals of a 
right shoulder injury with degenerative 
arthritis (major), and (2) thoracic 
outlet syndrome, right, status post 
resection of the right first rib.  

The claims file, a separate copy of this 
remand, and the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002) must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted and all findings must be 
reported in detail. 

The examiner should express an opinion as 
to the effect each disability has on 
employment of the veteran, and address 
the criteria of 38 C.F.R. §§ 4.40, 4.45, 
4.59, as to functional loss due to pain, 
incoordination, fatigue, etc.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159). 

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the should readjudicate 
the claims of entitlement to increased 
evaluations for the right shoulder and 
thoracic outlet syndrome disabilities.  
The RO should document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2002).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2002).


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


